Order entered January 29, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00798-CV

                                  DAVID FLORES, Appellant

                                                V.

                                 BLANCA FLORES, Appellee

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-13-17367

                                            ORDER
       The reporter’s record in this case is overdue. By order dated October 28, 2014, we

granted appellant’s motion to extend time to file appellant’s brief and reporter’s record. We

ordered appellant to file written verification that he had requested the reporter’s record and paid

for or made arrangements to pay for the reporter’s record. On November 13, 2014, appellant

filed a response to our October 28, 2014 order explaining that he had paid Ms. Duffey

approximately $423.00 for a copy of the reporter’s record that had been previously prepared in

this case, and that Ms. Duffey refused to file the reporter’s record in this Court until appellant’s

counsel paid an additional $423.00.

       By order dated November 20, 2014, we notified Francheska Duffey, Official Court

Reporter for the 330th Judicial District Court, that the Court had received written verification of
payment for the reporter’s record in this case. We ordered Ms. Duffey to file the reporter’s

record by December 12, 2014. In response, Ms. Duffey filed a copy of a September 15, 2014

letter that had been previously filed with the Court explaining that the record had not been filed

because no financial arrangements had been made with appellant for the reporter’s record. Ms.

Duffey did not provide any explanation as to appellant’s response to our October 28, 2014 order

nor did she otherwise respond to our November 20, 2014 order directing the reporter’s record to

be filed.

        Accordingly, this Court again ORDERS Court Reporter Francheska Duffey, Official Court

Reporter for the 330th Judicial District Court, to file the reporter’s record in this case within TEN

DAYS of the date of this order. We expressly CAUTION Francheska Duffey that failure to comply

with this order may result in an order for the trial court to conduct a hearing and make findings

regarding the status of payment for the reporter’s record in this appeal.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

following persons:



Honorable Andrea D. Plumlee
Presiding Judge
330th Judicial District Court

Francheska Duffey
Official Court Reporter
330th Judicial District Court



                                                        /s/     ELIZABETH LANG-MIERS
                                                                JUSTICE